Citation Nr: 1721091	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD from June 22, 2009, to October 1, 2014.  

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to October 2, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Decision Review Officer (DRO) at the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial evaluation of 30 percent effective from March 8, 2005, and from a February 2009 rating decision which denied entitlement to TDIU.  

The Veteran expressed disagreement with the assigned evaluation for PTSD, and in a July 2009 decision, during the processing of the appeal, an increased 50 percent evaluation was assigned for PSTD effective June 22, 2009.  The Veteran elected to continue his appeal with regard to both stages of initial evaluation; that correspondence also referred to his total disability, and is taken as a notice of disagreement (NOD) with the February 2009 denial of TDIU.

In a January 2012 decision, the Board denied entitlement to an increased initial evaluation for either stage; TDIU was not considered.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a May 2012 decision, based on a Joint Motion for Remand, vacated the Board's determinations and remanded the matters for further consideration.  This case was most recently remanded by the Board in April 2013.  

In a January 2015 rating decision, the RO increased the Veteran's rating for PTSD to 100 percent, effective October 2, 2014.  This represents a full grant of the benefits sought on appeal from October 2, 2014, and the Veteran's appeal for an increased rating for PTSD is terminated as of that point, but not prior.  See also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  

Next, a TDIU is considered a lesser benefit than the 100 percent rating assigned for the Veteran's PTSD, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is when a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s). Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran is not seeking SMC at the housebound rate, and the record does not otherwise reasonably raise that matter.  Indeed, the Veteran does not have another service-connected disability upon which a TDIU may be based.  Thus, the RO's award of a 100 percent schedular rating for PTSD beginning October 2, 2014, renders moot the claim for a TDIU beginning that date. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas but not productive of total occupational and social impairment from March 8, 2005, to October 2, 2014.

2.  Resolving all reasonable doubt in his favor, the Veteran has been unemployable due to service-connected PTSD from March 8, 2005, to October 2, 2014.


CONCLUSIONS OF LAW

1.  From March 8, 2005, to October 1, 2014, the criteria for 70 percent evaluation for service-connected PTSD, but no higher, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From March 8, 2005, to October 1, 2014, the criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the instant decision, the Board grants the full benefit sought for the Veteran's claim of entitlement to a TDIU.  Thus, any error in VA's duties to notify and assist is harmless.

Next, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims, specifically, in May 2007 and June 2009.  The Board finds that the VA examinations, when taken together with additional evidence, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board also finds compliance with the prior directives of the Court and the Board.  Pursuant to the May 2012 JMR and the corresponding Court order, the Board remanded this claim to provide a new examination for PTSD and to obtain outstanding VA treatment records.  These actions were carried out on remand.  

Thus, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Merits

In addressing the appeals of entitlement to an increased rating for PTSD and entitlement to a TDIU, the Board presents the factual history for both in one discussion.  

	Factual History

A few months before he submitted his claim of entitlement to service connection for PTSD, the Veteran contacted 911 and requested emergency services for complaints of depression and anxiety in December 2004.  At that time, he reported to ambulance technicians that he had recently had a death in the family and was unable to handle the stress.   The ambulance records reflect that the Veteran was calmed and taken to the ambulance, where he reported that he was having flashbacks of Vietnam.

The Veteran was transported to the emergency room at Arnot Ogden Hospital, where he elaborated that his nephew's funeral had been the day before and he was experiencing difficulty coping with his nephew's death.  According to the Veteran, he had been home and thinking about hurting himself.

The following day, the Veteran admitted himself to St. Joseph's Hospital and reported that he felt as though he was going to jump out of his skin.  On examination, the Veteran denied hallucinations but demonstrated extremely volatile behavior.  Subsequently, he was transferred to the psychiatric care unit at St. James Mercy Hospital.  Once again, the Veteran reported that two days before, he had experienced extreme anxiety and felt like crawling out of his skin.  According to the Veteran, he was still drinking heavily and was drinking a quart of vodka on the weekends.  A mental status examination at that time revealed that the Veteran was anxious and restless.  He was oriented to time, place, and person and his memory was intact.  He denied suicidal or homicidal ideation.  Based upon those findings, the Veteran was assessed a GAF score of 40.

In January 2005, the Veteran returned for VA follow-up of his psychiatric symptoms.  At that time, he stated that his mood was better.  On mental status examination at that time, the Veteran was casually dressed and demonstrated good hygiene.  He was pleasant and cooperative with the interviewer and demonstrated fluent and prosodic speech that was normal in rate and volume.  Affect was congruent with the Veteran's reported mood and displayed a full range.  Thought processes were goal-oriented and were without looseness of association or flight of ideas.  Thought content was free of delusions, obsessions, or phobias.  The Veteran denied suicidal or homicidal ideation and auditory or visual hallucinations.  The Veteran also appeared to be demonstrating improved judgment and good impulse control during the interview.  Cognitively, he was alert, oriented, and attentive throughout the interview.  The Veteran was assessed a GAF score of 60.  At a subsequent February 2005 follow-up, the Veteran continued to report that he was "doing okay."  Mental status examination at that time did not reveal any changes.

At March 2005 VA treatment, the Veteran reported that he had been experiencing increased anxiety since his previous treatment.  In this regard, he stated that he was experiencing anxiety upon waking in the morning and which lasted four to five hours at a time.  Despite the reported increase in anxiety, the Veteran stated that he was continuing to sleep well and denied any increased symptoms of depression.  Mental status examination findings continued to be unchanged.  Once again, a GAF score of 60 was assigned.

In June 2005, the Veteran reported to VA physicians that he had experienced one episode of increased anxiety while shopping at the grocery store, but denied any other anxiety attacks.  He reported that his mood had been stable otherwise.  Specifically, as noted in the treatment record, the Veteran reported, "I feel good 90% of the time."  Subsequent VA treatment records through August 2006 reflect that the Veteran's mood and symptoms remained relatively stable and unchanged.  Assigned GAF scores during that period ranged consistently from 59 to 65.

In November 2006, the Veteran reported to VA physicians that he was very depressed due to the death of his dog.  Still, a mental status examination performed at that time did not reveal any new findings or changes.

In December 2006, the Veteran transferred his medical care to a new VA facility and was given a PTSD intake evaluation.  At that time, the Veteran reported that he was going to sleep between 2-3 a.m. and was recently getting only six hours of sleep.  He also reported anhedonia and that he did not get much enjoyment out of life.  As noted in his November 2006 treatment record, he stated that he was having severe depression due to the death of his dog.  The Veteran also reported occasional nightmares, hypervigilance, and avoidance of crowds.  Despite these reported symptoms, the Veteran expressly denied hallucinations, delusions, or paranoia.  He also denied any previous suicide attempts.

On mental status examination, the Veteran was dressed neatly and cleanly in casual clothing.  No psychomotor agitation was noted.  Speech was spontaneous and of moderate rate and volume.  The Veteran's mood was self-described as being confused, but he denied any current depression or anxiety.  Lethal ideations were also denied by the Veteran.  The Veteran's thinking appeared to be logical and goal-directed and he was oriented to person, place, and self.  Remote and recent memory appeared to be good, despite the Veteran's complaints of recent memory loss.  The Veteran's insight and judgment were good and no evidence of obsession or compulsion was observed.  A GAF score of 45 was assigned.

In May 2007, the Veteran was afforded a new VA examination to assess the severity of his PTSD.  In the corresponding report, the examiner noted that the Veteran was accompanied by a friend, who drove the Veteran a distance of 100 miles.  By way of medical history, the Veteran reported that he began experiencing nightmares and panic attacks while he was serving in Vietnam.  He stated that after he returned to civilian status in 1971, he continued to experience symptoms which included being withdrawn, distressed, irritable, and having recurring hyperarousal symptoms.

On mental status examination, the Veteran's appearance, attitude, and behavior were generally within normal limits.  His attire was casual, neat, and appropriate.  His hygiene and grooming were good.  The Veteran was cooperative with the interview, answered questions appropriately, and maintained good eye contact with the interviewer.  His speech was relevant, coherent, and adequately productive.  Thought processes were rational and goal-directed.  The examiner did not observe any evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behavior.  The Veteran was oriented to person, place, and time.  Basic short-term memory and concentration skills appeared to be intact; however, the Veteran reported problems with focus and concentration, particularly while performing complex tasks.  Although the Veteran's mood was noted as being initially anxious and guarded, the Veteran appeared to calm as the interview progressed.  The Veteran's affect was appropriate with noted full range.  Suicidal and homicidal ideation was neither reported nor observed by the examiner during the examination.  Insight and judgment concerning the Veteran's symptoms were noted as being good.

Overall, the examiner determined that the Veteran did demonstrate a full hyperarousal triad.  In this regard, he noted that the Veteran was experiencing two nightmares per month and having daily intrusive thoughts and memories of his service in Vietnam.  The examiner also determined that the Veteran was also demonstrating mild to moderate social anxiety and social avoidance behaviors.  By the Veteran's report, he was able to go to stores but did so with the intention of getting in and out as quickly as possible.  Moreover, the Veteran reported past anxiety attacks, particularly in social situations, and that he avoided crowded places such as restaurants.  The examiner noted that the Veteran's most prominent symptom appeared to be emotional detachment and isolation from others.  In this regard, the examiner noted that the Veteran maintained an isolated lifestyle which was exacerbated by his alcohol use.  According to the Veteran, he spent virtually all of his time by himself and would often go days without having any meaningful contact with others.  The Veteran also stated that he went downstairs once or twice per night to make sure that his door was locked and that he had exaggerated startle responses to loud noises.  The Veteran also reported ongoing sleep disturbances.  Insight and judgment were noted to be good.  A GAF score of 62 was assessed.

In the functional assessment portion of the examination, the VA examiner determined that the Veteran's symptoms did present disruption of his ability to perform various activities of daily living, particularly with activities involving exposure to social situations for sustained periods of time.  Nonetheless, the Veteran was able to drive, manage his own funds, and perform simple household chores.  

Occupationally, the examiner noted that the Veteran had not worked since 1990 and was receiving Social Security disability due to peripheral neuropathies.  The examiner determined that if the Veteran was a candidate for employment, his PTSD symptoms would cause some mild impairment in his ability to work alongside others in a reliable and emotionally stable manner.

Subsequent VA treatment records from May 2007 through June 2009 document ongoing symptoms as documented in the May 2007 VA examination.  Mental status examinations did not reveal any significant changes or new symptoms.  Assigned GAF scores during that time continued to range from 59 to 65.

A November 2009 statement provided by the Veteran simply asserts that he continues to dislike being in the presence of other people and generally asserts that he is entitled to a 100 percent disability rating for PTSD.

The Veteran presented for another VA examination in June 2009.  At the time of that examination, the Veteran's reported psychiatric symptoms included constant anxiety in crowds and in confined spaces and depression.  He denied that he was "suicidally depressed."  Occupationally, he continued to report that he had not worked since 1990.  Socially, he reported that he had never been married, had no children, and did not maintain any social relationships.  He denied having any social or leisure activities.  He indicated that he buys three newspapers per day.  However, his concentration was so bad that he would need to read the articles several times.

On mental status examination, the Veteran's thought processes appeared to confirm easy distractibility, as reported by the Veteran.  Confusion was also evident in the Veteran's communication.  The Veteran appeared to become intense at times, particularly when attempting to describe his emotions.  He denied having any flashbacks, but stated that he had constant intrusive thoughts.  As noted above, the Veteran stated that he had never seriously entertained suicidal thoughts and that he was able to maintain his activities of daily living.  Cognitively, the Veteran was oriented in all spheres.  His memory was fair, but it did appear to demonstrate minor impairment.  The Veteran stated that he always seated himself near exits and that he checked the doors of his home, even when he knew that they were locked.  According to the Veteran, he continued to experience panic attacks on a sporadic basis, the attacks being severe in nature.  He stated that these panic attacks occur three to five times per month and last from 45 to 90 minutes.  Although the Veteran denied severe depression on a constant basis, he did endorse constant anxiety.  The Veteran reported periods of sleep difficulty due to nightmares that would occur five or six teams a week over periods of five to six weeks before experiencing periods of respite that last approximately one month.  The Veteran denied impulsive behavior.  Occupationally, the VA examiner observed that the Veteran left his previous employment in 1990 due to disorders in his feet; nonetheless, he also determined that the Veteran would experience difficulties with employment due to lack of concentration, easy distractibility, and inability to follow sequential instructions.  Functionally, the VA examiner determined that the Veteran was capable of managing his own financial affairs.  He also determined that the Veteran's PTSD symptoms resulted in deficiencies in work, school, family relations, judgment, thinking, and mood.  Nonetheless, the examiner opined that the Veteran was able to meet his needs.

In summary, the examiner noted that the Veteran's PTSD was manifested by symptoms of recurrent and intrusive thoughts, recurrent distressing nightmares, constant hypervigilance, difficulty falling or staying asleep, irritability, difficulty concentrating, and a sense of detachment or alienation from people.  A GAF score of 70 was assessed.

Subsequent VA treatment records from June 2009 to February 2013 document ongoing symptoms as documented in the June 2009 VA examination.  Mental status examinations did not reveal any significant changes or new symptoms.  Assigned GAF scores during that time continued to range from 55 to 65.

In February 2013, VA received an assessment completed by Dr. G.A.B., a licensed psychologist.  The evaluation was conducted to address the Veteran's appropriate disability rating from March 2005, his depression and alcohol abuse and whether these conditions were related to his PTSD, whether it was possible to separate the symptoms attributable to each disorder, and whether the Veteran was able to secure or follow substantially gainful employment as a result of his service-connected PTSD alone.  Dr. G.A.B. indicated that he had reviewed the Veterans' claims file and interviewed the Veteran within the previous week.  

The doctor noted that the Veteran began experiencing PTSD symptoms while he served in Vietnam.  During that same service, he began abusing alcohol, both this abuse and his PTSD symptoms occurring once he returned home from service.  Dr. G.A.B. described the Veteran at that time as quite withdrawn, distressed, irritable, and having recurring hyperarousal symptoms.  In 2004, the Veteran began his current outpatient treatment for PTSD.  Dr. G.A.B. described the November 2006 instance when the Veteran had to euthanize his dog that he had owned for many years.  The dog was his closest companion, and as a result of his loss, the Veteran relapsed into alcohol abuse and also began abusing clonazepam.  

On current examination, Dr. G.A.B. noted that the Veteran presented with a full hyperarousal triad.  He would suffer approximately two nightmares per month, waking up in a panic or in a start.  The Veteran reported experiencing more frequent daily intrusive thoughts, memories, and recollections about his Vietnam service, attributing this to the current news stories about the war in Iraq.  The Veteran also reported having mild to moderate social anxiety and avoidance.  He would go into stores as needed.  However, he would leave the store fast as possible.  He would not go into restaurants except on rare occasions.  Public appearances would cause tense feelings and hypervigilance.  Dr. G.A.B. found that the Veteran's most prominent symptom is emotional detachment and isolation from others and that his isolated life had been exacerbated by his alcohol abuse.  The Veteran denied any history of significant anger related problems, but he did experience hypervigilance, particularly at night.  He would need to go downstairs usually one or two times per night to ensure his door was locked, and he would experience a startle response to loud noises.  The Veteran also described having ongoing sleep disturbance.  Dr. G.A.B. noted occasional problems with concentration.  The Veteran had a history of depression, but Dr. G.A.B. expressed his belief that this symptom had improved since the Veteran had last ceased drinking.  The Veteran would remain somewhat prone to the occasional low mood state, but his sobriety had aided in this improvement.  The Veteran was not suicidal or homicidal, and there was no evidence of mania or psychosis.  Dr. G.A.B. opined that the Veteran's psychiatric conditions, which included PTSD, depression, and alcohol abuse, originated from his combat-related experiences while he served in Vietnam.  

After thoroughly discussing portions of the Veteran's medical history throughout the appeal history, Dr. G.A.B. noted that the Veteran had a longstanding history of mental illness and alcohol abuse dating back to the early 1970s.  Over the years, he had been through several psychiatric hospitalizations and had been assessed as having several psychiatric diagnoses, including depression, anxiety, mood disorder not otherwise specified, adjustment disorder, alcohol abuse, alcohol dependence, benzodiazepine abuse, and PTSD.  

Based on the Veteran's claims file and the clinical interview with the Veteran, Dr. G.A.B. opined that the Veteran's disability rating for PTSD from March 2005 should be 70 percent, citing to his review of the General Rating Formula for Mental Disorders.  He indicated his agreement with the portion of the 2009 VA examination where the examiner opined that the Veteran's PTSD results in "deficiencies in most of the following areas: work, school, family relations, judgement, thinking, and mood."  He cited to the Veteran's psychiatric symptoms throughout the appeal period, including flashbacks, nightmares, depression, irritability, anhedonia, not wanting to get out of bed, issues with grooming, passive suicidal ideation, anxiety, panic attacks, tremors, avoiding social situations, ritualistic behaviors such as checking locks, impaired memory and concentration, and alcohol abuse.  His mental condition was further exacerbated by his physical ailments, opined Dr. G.A.B.  

Next, Dr. G.A.B. opined that the Veteran's psychiatric conditions had at least as likely as not adversely impacted his ability to secure gainful employment dating back to 1990.  A manifestation of these symptoms had also impacted the Veteran's social interactions, as he had little to no contact with his sisters that lived nearby and he tried to avoid social situations.  His impaired concentration, memory, and ritualistic behaviors, such as checking doors and locks and avoiding blue tiles at the mall when walking, contributed to deficiencies in judgment and thinking.  Dr. G.A.B. reiterated that the totality of the Veteran's psychiatric symptoms should be "lumped together", as they could at least as likely as not be attributed solely to his service-connected PTSD.  In addition, it was his opinion that the Veteran's depression and alcohol abuse were related to service-connected PTSD.  

Subsequent VA treatment records document similar symptoms with escalating moments of friction between the Veteran and VA employees.  For instance, in a July 2013 addendum to a behavioral health note, the Veteran had called to apologize for his behavior, noting that a confluence of external stressors had come together at once in his life that was causing added anxiety.  GAF scores between 55 and 65 were issued during this time.  Throughout this period, the Veteran had reportedly continued drinking alcohol heavily approximately twice per week.  The evidence does not otherwise provide more insight into the Veteran's psychiatric symptoms more than already discussed in the June 2009 VA examination.  

The Veteran presented for outpatient treatment at the VA behavioral health clinic in March 2014.  At that time, his affect was fairly reactive but irritated.  His mood was reported as being bereaved regarding the death of a friend in April.  The Veteran also described irritability and anxiety, both related to his issues with gait.  His locus of control was somewhat externalized.  The attending physician noted that the Veteran continued with some somatic preoccupation.  The Veteran was drinking to excess periodically, though reportedly less often than previously.  The Veteran denied suicidal ideation, though he indicated that whether this continued depended on cessation of his use of a walker for ambulation.  He had continued nightmares related to his PTSD.  For his depression, the attending physician noted that the condition was exacerbated by substance use and that the Veteran continued to have chronic generalized anxiety with irritability and worried thoughts related to his physical ailments.  The Veteran had ongoing insomnia and sleep/wake cycle reversal.  

In late May 2014, the Veteran dislocated his right shoulder.  VA treatment records from June 2014 document the Veteran admitting to taking too much Vicodin for pain and requesting a refill to help manage his symptoms.  

In early July 2014, the Veteran called the VA behavioral health clinic and informed the VA worker that he had ceased taking Lyrica because he had been having suicidal thoughts.  He denied present suicidal thoughts but reported that he was "down in the dumps."  

The Veteran was seen for a follow-up 30 minute individual behavior health outpatient session in July 2014 for his PTSD and depression, both noted to be complicated by alcohol abuse.  The Veteran denied having any suicidal thoughts since he had ceased taking pregabalin.  He was taking medications as prescribed and he was abstaining from alcohol more days than not.  His depressive symptoms were noted to be causing less sleep disturbance.  The Veteran would sleep for eight hours, from four in the morning to noon.  He denied anhedonia and was more motivated, though chronically irritable.  He denied guilty ruminations, reported some improvement in energy, and indicated that his concentration was fine.  He had a good appetite, no psychomotor retardation or tearfulness, and he again denied suicidal ideation since stopping pregabalin.  He denied symptoms attributable to mania, and he indicated that his nightmares were far less frequent and intense.  He did still practice some avoidance, and he reported some numbing and irritability.  

A VA behavioral health telephone note from September 2014 describes the Veteran being confronted by a VA worker about recent threats he had made to staff at VA regarding his wish to have a non-VA care consult placed.  He repeated his threats, noting that if his wishes were not carried out, he would punch the prospective-referring doctor and the nurses.  The Veteran confirmed that he was serious about this threat, adding that he would punch with his left hand because he had broken a finger on his right hand.  The Veteran was encouraged to be patient with VA staff and provided a review of the Veterans Crisis Line.  The Veteran reported having used the crisis line previously and having the number.  

In October 2014, the Veteran underwent another VA examination that served as a basis for the subsequent grant of a 100 percent rating for the Veteran's PTSD, effective from October 2014.  Other than evidence taken from this latter appeal period to show that the Veteran's psychiatric disorders have overlapping symptoms, the evidence from this portion of the appeal pertains to the severity of the Veteran's psychiatric disability after October 2014.  That is, it is not particularly relevant to the appeal period presently adjudicated by the Board.  

	PTSD Law and Analysis

In the May 2012 JMR, the parties found that the Board had provided inadequate reasons and bases for its January 2012 decision.  Specifically, the parties noted that symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 (2002).  Finding that the Board had run afoul of this holding, the parties moved the Court to vacate the Board's 2012 decision.  The Court granted the motion.  The Board is cognizant of the April 2013 JMR when it provides the following analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran has been in receipt of a 30 percent rating prior to June 22, 2009 and a 50 percent rating from June 22, 2009, to October 5, 2014, for service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). 38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Before conducting the analysis in this decision, the Board notes that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In Dr. G.A.B.'s February 2013 opinion, he clearly indicated that the Veteran's PTSD symptoms were indistinguishable from symptoms arising from his alcohol abuse disorder and depression.  In addition, a May 2016 VA examination confirmed the diagnosis of alcohol use disorder and depression, noting that moderate to severe depression was related to the Veteran's alcohol abuse and PTSD.  For these three diagnoses, the examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed disorder.   Thus, the Board shall consider all of the Veteran's psychiatric symptoms in assigning a rating for PTSD.  See Mittleider at 182.  

After a thorough review of the evidence of record, the Board finds an increased 70 percent rating is warranted for the entire appeal period.  

Immediately prior to the appeal period, the Veteran received treatments for emergency services for complaints of depression and anxiety.  The Veteran had also reported having thoughts of hurting himself.  The Veteran had been drinking heavily and demonstrated extremely volatile behavior 

These symptoms dissipated somewhat in early 2005, but at March 2005 VA treatment, the Veteran reported increased anxiety for lengthy periods of times.  In November 2006, the Veteran's symptoms worsened again, which, as noted by Dr. G.A.B. in February 2013, were associated with a relapse in alcohol abuse.  Specifically, he reported severe depression, occasional nightmares, hypervigilance, and avoidance of crowds.  At his May 2007 VA examination, he reported continued symptoms of withdrawal, being distressed, irritability, and recurring hyperarousal.  Further, he reported issues with focus and concentration, noting that he had trouble performing complex tasks.  A full hyperarousal triad was noted at that time and confirmed by Dr. G.A.B. in February 2013.  The May 2007 examiner noted that the Veteran showed very isolative tendencies that were exacerbated by the Veteran's alcohol use.  As noted by Dr. G.A.B. in February 2013, the Veteran also reported paranoia-type symptoms when he would recheck his locks at night.  The May 2007 examiner further noted that the Veteran's PTSD symptoms did disrupt his ability to perform various activities of daily living involving exposure to social situations for sustained periods of time.  

On examination in June 2009, the Veteran discussed constant anxiety, depression on a suicidal level, having no social relationships, and he showed evidence of confusion in his communication.  The Veteran showed sudden tendencies to become intense at times, particularly when describing his emotions.  He had constant intrusive thoughts, and he admitted to suicidal thoughts, denying that he never seriously entertained such thoughts.  The examiner noted that the Veteran did appear to demonstrate minor impairment.  Also present were panic attacks occurring sometimes more than once per week and lasting 45 to 90 minutes.  

After the June 2009 VA examination, the Veteran began to show intermittent signs of irritability with VA staff, and these symptoms increased notably after the submission of the February 2013 assessment from Dr. G.A.B.  Regarding Dr. G.A.B.'s February 2013 evaluation and assessment, the provided rationale was adequate and the discussion of the Veteran's psychiatric history was thorough.  The Board accords the opinion probative weight in adjudicating this opinion.  

That being said, the Board notes that there is a difference of opinion among the medical professionals during the appeal period.  In deciding the appropriate evaluation for the Veteran's PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. Id.   

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as more often mild to moderate and falling within a 30 percent or 50 percent evaluation, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise, at least with regard to the medical opinions as to the occupational and social impairment caused by the Veteran's psychiatric symptoms.  Important to the Board in this case is that it is not immediately clear whether the 2007 and 2009 VA examiners considered the effects of non-service connected depression and substance abuse symptoms.  However, the February 2013 opinion from Dr. G.A.B., in conjunction with the corroborative opinion from the May 2016 VA examiner, demonstrates to the Board that the Veteran's symptoms of PTSD are indistinguishable from symptoms of his depression and alcohol abuse.  Taking such evidence into account, and with resolution of doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood.  The Board extends this finding from March 2005, when he Veteran initially submitted his service connection claim, to October 2014, when his rating was increased to 100 percent.  

In making this finding, the Board notes that many symptoms enumerated in the rating criteria for a 70 percent rating are not present in the medical evidence, such as speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  However, the Board is satisfied that the Veteran's present symptoms impact the Veteran's occupational and social impairment in such a way to result in social and occupational impairment in most areas.  See Vazquez-Claudio, Mauerhan, supra.  

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating prior to October 2, 2014.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  In addition, there has been no showing in other symptomatology that would similarly result in such occupational and social impairment to warrant a total disability rating for PTSD.  

As such, a 70 percent rating, but not higher, is warranted prior to October 2, 2014.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

	TDIU Law and Analysis

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board considers this claim to be part and parcel of the underlying claim of entitlement to an increased initial rating for PTSD.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. Id.  In the present case, the Veteran meets the schedular criteria for a TDIU as the Board has granted a 70 percent rating for PTSD herein.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Initially, the Board notes that the Veteran has been unemployed since 1990, and he is currently in receipt of disability benefits from the Social Security Administration.  The disability determination transmittal lists peripheral neuropathy as the primary diagnosis for the award of disability benefits.  However, alcoholism is listed as a secondary diagnosis.  He completed high school but did not attend college.   

In the June 2009 VA examination for PTSD, the VA examiner determined that the Veteran would experience difficulties with employment due to lack of concentration, easy distractibility, and inability to follow sequential instructions.  Functionally, the VA examiner determined that the Veteran was capable of managing his own financial affairs.  He also determined that the Veteran's PTSD symptoms result in deficiencies in work, school, family relations, judgment, thinking, and mood.  The May 2007 VA examiner determined that if the Veteran was a candidate for employment, his PTSD symptoms would cause some mild impairment in his ability to work alongside others in a reliable and emotionally stable manner.  

As mentioned above, it is unclear whether the VA examiners attempted to distinguish the Veteran's PTSD symptoms with his non-service-connected depression and alcohol abuse disorder.  However, also mentioned above, such symptoms are considered together in rating the Veteran's PTSD due, in part, to the February 2013 opinion from Dr. G.A.B.  In that opinion, Dr. G.A.B. found that the Veteran's psychiatric conditions had at least as likely as not adversely impacted his ability to secure gainful employment dating back to 1990.  Coupled with the evidence that demonstrates that the Veteran's functional impairment is severely impacted by his alcoholism, and that symptoms thereof are not distinguishable from service-connected PTSD, the Board resolves reasonable doubt in the Veteran's favor and finds that his service-connected psychiatric disorder renders him unable to secure or follow substantially gainful employment.  


ORDER

A 70 percent disability rating, but no higher, for PTSD is granted for the period prior to October 2, 2014, subject to the law and regulations governing the payment of monetary benefits.  

A TDIU prior to October 2, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


